Citation Nr: 0804588	
Decision Date: 02/08/08    Archive Date: 02/13/08	

DOCKET NO.  05-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1969 to 
April 1987.  For service in the Republic of Vietnam, he was 
awarded the Combat Infantryman Badge and Purple Heart Medal, 
among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran initially requested a hearing 
before a member of the Board, but later withdrew that request 
in writing.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The most recent VA audiometric examination reveals that 
the veteran has Level III hearing for the left ear, and Level 
II hearing for the right ear.

3.  Tinnitus is first objectively demonstrated many years 
after the veteran was separated from service, and the only 
competent clinical opinion on file is that tinnitus is 
unrelated to incidents or acoustic trauma during military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2004, 
prior to the issuance of the adverse rating decisions now on 
appeal.  This notice informed him of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service medical records and early VA treatment records 
and examinations were already on file.  More recent records 
of the veteran's treatment with VA were collected, and the 
veteran was provided a VA audiometric examination which 
included a record review and request for opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  In June 2004, the 
veteran wrote that he had no additional evidence to submit.  
All known available evidence has been collected for review.  
VCAA is satisfied.  38 U.S.C.A. § 38 U.S.C.A. § 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluation of hearing impairment is based upon examinations 
using controlled speech discrimination tests together with 
the results of pure tone audiometric testing.  38 C.F.R. 
§ 4.85.  Evaluations range from no percent (noncompensable) 
to 100 percent and are based on organic impairment of hearing 
acuity within the conversational voice ranges (1,000, 2,000, 
3,000, and 4,000 cycles per second - 38 C.F.R. §Hertz), as 
measured by controlled speech or other audiometric testing.  
The results of pure tone audiometric testing are then used 
strictly in conformance with 38 C.F.R. § 4.85, Tables VI and 
VII, to first determine the level of hearing for each ear, 
and second what, if any, compensable evaluation will be 
assigned.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases including 
organic diseases of the nervous system, which are shown to 
have been manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required where the 
condition noted during service is not shown to be chronic, or 
when a diagnosis of chronicity may be legitimately 
questioned.  When chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

Analysis:  The Board notes that the veteran was initially 
granted service connection for left ear hearing loss 
effective from April 1987.  In response to his April 2004 
claim for increase, he was more recently granted service 
connection for right ear hearing loss, effective from the 
date of that claim.  The veteran had carried a noncompensable 
evaluation for left ear hearing loss alone, and once service 
connection for right ear hearing loss was granted, the 
veteran was again evaluated for hearing loss of both ears.  

In January 2005, the veteran was provided a VA audiometric 
examination.  The pure tone decibel thresholds for speech at 
1,000 to 4,000 Hertz were 40, 50, 60, and 60 for the right 
ear, and 35, 55, 75, and 75 for the left ear.  Speech 
recognition scores using the Maryland CNC test were 88 
percent for the right ear and 84 percent for the left ear.  
Using the Table VI, the average pure tone decibel threshold 
for the right ear of 53 with an 88 percent speech recognition 
score equates to Level II hearing.  The average pure tone 
decibel threshold for the left ear of 60, coupled with an 84 
percent speech recognition score equates to Level III 
hearing.  Using Table VII, with Level III left ear being the 
poorer ear, and combining with Level II hearing for the 
better right ear, equates to a noncompensable evaluation.  
This was clearly explained by the RO in its most recent June 
2005 Supplemental Statement of the Case.  Both the RO and the 
Board are bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  

The veteran first filed a claim for service connection for 
tinnitus, giving rise to this appeal, in April 2004, 17 years 
after he was separated from service.  There was no complaint, 
finding , diagnosis or treatment for tinnitus during service.  
The veteran made no complaint of tinnitus at the time he 
filed his original claim for VA disability compensation in 
May 1987, and there was no complaint of tinnitus at the time 
of a July 1987 VA examination.  That examination did note 
left ear hearing loss, but included no complaints or findings 
of tinnitus.  

The veteran was provided a VA audiometric examination, 
referred to above, in January 2005, which included a review 
of the claims folder.  At this time he complained of constant 
ringing bilateral tinnitus which he reported had commenced 
"somewhere between 1995 and 1999...."  After a review of the 
evidence and the conduct of current examination, the 
audiologist reported that it was less than likely as not that 
tinnitus was the result of any incident or exposure to 
acoustic trauma during active military service.  He based 
this conclusion on the fact that the veteran was separated 
from the service in 1987, and did not have onset of tinnitus 
until sometime between 1995 and 1999.  Although high 
frequency sensorineural hearing loss and the causes therefor 
could result in associated tinnitus, the evidence on file did 
not reveal that tinnitus had onset at the time the veteran 
was exposed to acoustic trauma during military service.  

The only competent clinical opinion on file is against the 
veteran's claim.  The veteran did not submit any medical 
opinion supporting his claim for service connection for 
tinnitus.  There is also no competent clinical evidence or 
opinion on file which stands for the proposition that one 
might be exposed to acoustic trauma, but only first manifest 
tinnitus attributable to such trauma many years after the 
exposure.  


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


